Case: 3:19-mj-05355-JRK Doc #: 8 Filed: 12/23/19 1o0f1. PagelD #: 138

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
PASSPORT OR OTHER NON-CASH COLLATERAL RECEIPT # 186

 

 

 

Receipt of Passport or Other Non-Cash Collateral (Section 1)
Name: Jery Edward Barton Case Number: 3:19mj5355

Address: Passport Number: 520052400

Country of Origin: United States COE
Judge: Knepp a =

Expiration Date: July 10, 2024 ras
Date Rec'd: 10/3/2019

Description of Property Other than Passport:

 

 

 

Y Signature aa ea Passport/Other Clerk's Signature 1

 

Print Name

See E: SAR Ton ~ \vanw ™, | & moh

Print Name

 

 

 

Original of Receipt Provided to Defendant or Individual
Vv Surrendering Passport or Other Non-Cash Collateral

 

 

 

 

Return of Passport or Other Non-Cash Collateral (Section 2)

Date Returned: lo [92, [20 4 Rec'd by:

Rec'd from:

Purpose Returned‘ Forwarded +. OF qunatiny Distt
Address (If Mailed):

US dDIistict Court gdhom PAltnors

219 Soutn Dea Voorn Street

oom 20S0C
Oni Cao (Lovo

Signature of Individual Retrieving Passport/Other

 
   
 

 

 

Clerk's Signature

{ a

Print Name rint Name

 

 

 

S:\Forms\Financial\Passports\Passport Receipt Fillable Form
